Shareholders' current account between Mr Heinz Jürgen Scholz, Horgen (hereafter referred to as HJS) and DWM Petroleum AG, Baar (hereafter referred to as DWM) I. PREAMBLE A current account-based loan exists between HJS and DWM, with the possibility of an alternating obligation. Il. PAYING OUT/PAYING lN Withdrawals and deposits by HJS are debited from or credited to the current account on a continual basis. Further claims by HJS or DWM against the other party to the contract are also debited tram or credited to the current account on a continual basis. III.
